                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                No. 7:20-CR-00002-BR


  UNITED STATES OF AMERICA
                                                                            ORDER
       v.

  MATTHEW JAMES JONES


       This matter is before the court on defendant’s 22 January 2021 “request for video

arraignment” filed in response to the court’s 21 January 2021 order. (DE # 10.) It appears that

defendant, after consultation with counsel, wishes to proceed with his arraignment, currently set

for 8 February 2021, by videoconference. It is not evident from the notice or the record in the

case the specific reasons why arraignment cannot be further delayed without serious harm to the

interests of justice. See Standing Order No. 20-SO-13 (E.D.N.C. Dec. 8, 2020). Accordingly,

on or before 28 January 2021, defendant shall file a supplement to his notice with such

information. The court emphasizes to defendant that because he is not in custody and intends to

plead guilty to a felony, his presence in the courtroom will be required.

        This 25 January 2021.




                                              __________________________________
                                                    W. Earl Britt
                                                    Senior U.S. District Judge




            Case 7:20-cr-00002-BR Document 11 Filed 01/25/21 Page 1 of 1
